Ector, P. J.
From an inspection of the record, it does not appear upon what the defendant was tried, that he entered any plea, or that any plea was entered for him. We cannot, therefore, determine that he has been convicted by due process of the law of the land. In any criminal case, when the defendant fails to plead, the plea of not guilty shall be entered for him. Pasc. Dig., arts. 2942, 2947; Hunt v. The State, 4 Texas Ct. App. 53, and authorities there cited.
For this omission the judgment must be reversed and the cause remanded.
This opinion applies as well to the following cases in this court, appealed from the same county, wherein the same *113defect appears in the record, to wit: No. 998, W. R. Sanner, appellant, v. The State of Texas, appellee; No. 1000, Josie Benoist, appellant, v. The State of Texas, appellee; No. 1088, John A. Knight, appellant, v. The State of Texas, appellee; No. 1089, Joe Lowe, appellant, v. The State of Texas, appellee. The judgments in all of the above cases are reversed and remanded.

Reversed and remanded.